DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments and remarks filed on 04/04/2022 are acknowledged and have been fully considered.  Claims 1-7, and 13-15 are amended.  Claims 21-27 are newly added. Claims 10-12 and 17-20 are cancelled.  Claims 1-9, 13-16 and 21-27 are pending and are under consideration.  
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 12/13/2016, the filing date of provisional U.S. App. No. 62/433,748.  The instant application is a national stage 371 application of PCT application PCT/IB2017/057696 filed on 12/06/2017 which claims benefit to the said provisional U.S. Application.  
Duplicate Claims - Warning
Applicant is advised that should claim 8 be found allowable, newly added claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 8 recites the same limitations as claim 23 and has an additional phrase “circulated and” in line 3. However, both claims 8 and 23 withdraw the liquid fermentation broth form the at least one gas fermentation vessel and mix the gaseous substrate and the withdrawn liquid fermentation broth in a static mixer which is separate from the fermentation vessel (because the liquid is withdrawn from the fermentation vessel). Both claims 8 and 23 spray the mixed solution into the at least one gas fermentation vessel. Since the static mixer is separate from the fermentation vessel, the mixed solution has to be circulated before being sprayed into the fermentation vessel. Therefore, claim 23 is a substantial duplicate of claim 8 even though it does not recite the phrase “being circulated” because the mixed solution would be circulated before being sprayed into the fermentation vessel. It is suggested to cancel claim 23.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The below new rejections are necessitated by the amendments filed on 04/04/2022.
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendments filed 04/04/2022 have introduced NEW MATTER into the claims.  Claims 5, 6, 14 and 15 currently recite limitations which were not disclosed in the original disclosure.  The claims have been amended to define the gassing rate and recite new limitation “wherein the gassing rate is defined as a volumetric gas flow rate divided by a cross-sectional area of a bioreactor that comprises the at least one gas fermentation vessel”. These limitations constitute new matter.
The original disclosure as filed discloses the term “gassing rate” throughout the specification and discloses gas mass transfer coefficients in gas fermentation is dependent on gassing rates (see [0005], [0008], [0012] of the instant PGPub). The specification discloses the present invention can be operated at very low gassing rates (see [0016]) and discloses the gassing rates in the instant invention to be lower than 0.001 m/s or lower than 0.0005 m/s (see [0052]). The instant specification discloses an example where an inlet gas flow rate was maintained at between 0.2 to 0.3 L/min and discloses this corresponds to gassing rate of 0.13-0.2 vvm and a superficial gas velocity of 0.00019-0.00028 m/s (see [0127] of PGPub, see instant specification on page 37 lines 18-20). However, the instant specification does not disclose anywhere that a gassing rate is defined as a volumetric gas flow rate divided by a cross-sectional area of a bioreactor that comprises the at least one gas fermentation vessel. The specification states “Us is the superficial gas velocity in m s-1 and defined as the volumetric gas flow rate divided by the cross-sectional area of the bioreactor.” See lines 15-17 on page 26 of the specification. However, this disclosure is in the context of conventional agitated bioreactors and the instant invention does not use an agitated bioreactor. The specification does not define anywhere and acknowledge that the claimed parameter “gassing rate” is the same as “superficial gas velocity”. The new limitations in claims 5, 6, 14 and 15 are hence not supported by the original disclosure.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto.  Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
Instant claims 5, 6, 14 and 15 now recite limitations, which are not described in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in amended claims 5, 6, 14 and 15, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 5, 6, 14 and 15 in the specification or claims as-filed, or remove these limitations from the claims in response to this Office Action. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The below rejections are maintained and modified as necessitated by the amendments filed on 04/04/2022.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 14-15 recite limitations pertaining to supplying a gaseous substrate into a fermentation vessel.  Specifically, the claims recite the gaseous substrate is supplied with “a gassing rate less than or equal to 0.001 m/s” (in claims 5-6) and “a gassing rate less than or equal to 0.0005 m/s” (in claims 14-15). The claims define the gassing rate as a volumetric gas flow rate divided by a cross-sectional area of a bioreactor that comprises the at least one gas fermentation vessel. These limitations render the claims indefinite because the bioreactor does not have a uniform cross-sectional area and the term “cross-sectional area of a bioreactor” is not defined. The gas fermentation bioreactor in the instant methods comprises different components, for example, a fermentation vessel (see 2 in Fig. 1) and a gas feeding system (30 in Fig. 1) comprising an inlet conduit (25 in Fig. 1). See [0056] in instant PGPub. Each of the different components of the bioreactor, the fermentation vessel and the gas inlet conduit have a different cross-sectional area. Therefore it is uncertain what the term “cross-sectional area of a bioreactor comprising at least one gas fermentation vessel” means, whether it refers to a cross-sectional area of the fermentation vessel or the entire bioreactor, and the specification does not disclose how to compute this term. 
Appropriate clarification is needed.

Response to Arguments
Applicants argue that claims 5-6 and 14-15 have been amended to define gassing rate as a volumetric gas flow rate divided by a cross-sectional area of a bioreactor that comprises the at least one gas fermentation vessel and the claims are definite under 35 U.S.C. 112b (see section Claim Rejection under 35 USC 112b on pages 11-12 of remarks filed 04/04/2022). However, as discussed above the new limitation “cross-sectional area of a bioreactor comprising at least one gas fermentation vessel” renders the claims indefinite. Further as previously discussed in the Non-Final office action dated 12/02/2021, in industrial fermentations, the gas velocity is usually expressed as gas volume per liquid volume per min (vvm) (see Yu et al., page 2 para 1).  The instant specification does not define how to compute vvm from a gassing rate in m/s.  The instant specification does not define what the diameter of the gas supply line is to determine the volume of gas being supplied based on the claimed gassing rate.  The instant specification discloses an example where an inlet gas flow rate was maintained at between 0.2 to 0.3 L/min and discloses this corresponds to gassing rate of 0.13-0.2 vvm and a superficial gas velocity of 0.00019-0.00028 m/s (see [0127] of PGPub, see instant specification on page 37 lines 18-20), however this does not constitute a definition. The specification states “Us is the superficial gas velocity in m s-1 and defined as the volumetric gas flow rate divided by the cross-sectional area of the bioreactor.” See lines 15-17 on page 26 of the specification. However, this disclosure is in the context of conventional agitated bioreactors and the instant invention does not use an agitated bioreactor. The specification does not define anywhere that the claimed parameter “gassing rate” is the same as “superficial gas velocity”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The metes and bounds of the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The below rejections are new as necessitated by the amendments filed on 04/04/2022.
Claims 1-4, 8-9, 13, 16 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Criddle (US 2012/0028321; Pub. Feb. 2, 2012; Of Record) in view of Li (WO 2015/016722; Pub. Feb. 5, 2015; Applicant IDS; Of Record). 
Regarding claims 1-3, Criddle teaches production of polyhydroxyalkanoates (PHAs) by delivering substrates such as methane in gas phase during high solids fermentation.  Microorganisms are grown under balanced conditions, and then gas phase substrates are delivered to produce PHA granules inside the cells. The cells containing the granules are lysed and the bioplastic powder is recovered (see abstract).  Criddle teaches a possible bioreactor configuration comprising a fermentation vessel 200 filled with methanotrophs (gas fermenting microorganisms) in suspended growth.  Criddle teaches feeding air, biogas (gaseous substrate) and other nutrients for balanced growth are provided to the reactor through inlet 204. Cells are drawn from bioreactor 200 through outlet 206 and pump 207 and injected into solid state fermentation chamber 202.  Oxygen and gas phase substrates (inlet 212) and water (inlet 219) are introduced into the fermentation chamber 202.  As the gas circulates in the chamber passing between the particles, cells grow accumulating PHB (see [0023],[0024], Fig. 2 – reads on cultivating the gas-fermenting microorganisms to form a cell mass containing at least one PHA).  Therefore, the fermentation vessel 202 has an internal volume and is partially filled with a liquid fermentation broth comprising water, suspended gas-fermenting microorganisms (methanotrophs producing at least one PHA), nutrients for the microorganisms and has a gas phase comprising the gas phase substrates fed through inlet 212. Criddle teaches the fermentation vessel 202 comprises moist absorbent particles 208 to which the cells adhere (see [0024]). Since the fermentation vessel 202 comprises liquid fermentation broth and gas is circulated through the fermentation vessel, the gas fermenting microorganisms are suspended in the liquid fermentation broth as recited in amended claims 1-3. Criddle teaches the gas phase substrates can be carbon sources such as CO2, electron acceptors such as O-2 and electron donors such as H2 ([0019]).  Criddle teaches withdrawing the liquid fermentation broth from the vessel 202 through outlet 220 (Fig. 2).  Criddle teaches the accumulated PHB is obtained by supercritical CO2 extraction in which supercritical CO2 is introduced into the chamber and PHB granules are removed (see [0024] – reads on recovering the at least one PHA from the cell mass). 
Criddle does not teach mixing the gaseous substrate with the liquid fermentation broth withdrawn from the at least one gas fermentation vessel by contacting the liquid fermentation broth in a form of sprayed droplets with the gaseous substrate in the gas phase as recited in claims 1 and 3.  Criddle does not teach mixing the gaseous substrate and the liquid fermentation broth and spraying the so-obtained gas-liquid mixture into the fermentation vessel as recited in claim 2.
Li teaches a reactor system for improved fermentation of a gaseous substrate through the introduction of a secondary loop to a forced-circulation loop reactor (see abstract).  Li teaches that the efficiency of a gas fermentation is known to be limited primarily by a low gas-liquid mass transfer rate due to poor solubility of gaseous substrates in liquids ([0003]).  Li teaches withdrawing the fermentation liquid and passed to the top of the reactor via the secondary loop (12) where the liquid is sprayed into the headspace (6) via an appropriate spray nozzle or shower head.  The liquid is sprayed at a velocity from about 0.5 m/s to about 5 m/s (see [0076]).  Li teaches that its method improves mass transfer of a gaseous substrate to a fermentation broth in a fermentation vessel ([0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Criddle to supply the withdrawn fermentation liquid by spraying into the headspace via a spray nozzle as taught by Li.  One of ordinary skill in the art would be motivated to do so because Li suggests this step to improve the mass transfer of a gaseous substrate to a fermentation broth in a fermentation vessel.
Regarding claims 2, 8 and 23, Li teaches static mixers can be used to allow gas and liquid to mix thoroughly along a flow path causing the gas to dissolve in the liquid more uniformly (see [0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the method of Criddle to mix the supplied gaseous substrates and the withdrawn fermentation broth together in a static mixer as taught by Li before spraying the gas-liquid mixture into the headspace.  One of ordinary skill in the art would be motivated to do so because Li teaches mixing the gas and liquid with mixers causes the gas to dissolve more uniformly.
Regarding claims 4 and 13, Li teaches the withdrawn fermentation liquid is sprayed at a velocity from about 0.5 m/s to about 5 m/s (see [0076]).  The volume of the liquid would depend on the diameter of the secondary loop and Li teaches flow rates to be 5.5 m3/hr (see [0121]) and teaches flow rate is a result effective variable (see Fig. 5). Therefore, it would be routine experimentation within the prior art conditions for one of ordinary skill in the art to find the optimal recirculation rate of the fermentation broth. See MPEP 2144.05 II.
Regarding claims 9, 24, 25, Li teaches the gaseous substrate can be CO-containing industrial flue gases [0112].
Regarding claims 16, 26, 27, Criddle teaches type II methanotrophs are used to produce polyhydroxybutyrate (PHB), a useful bioplastic ([0022]).
The combined teachings of Criddle and Li renders claims 1-4, 8-9, 13, 16 and 23-27 obvious.

Claims 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Criddle (US 2012/0028321; Pub. Feb. 2, 2012; Of Record) in view of Li (WO 2015/016722; Pub. Feb. 5, 2015; Applicant IDS; Of Record) as applied to claims 1-4, 8-9, 13, 16 and 23-27 above and further in view of Osborn (US 2016/0304820; Pub. Oct. 20, 2016; Of Record). 
Regarding claims 7, 21 and 22, Li teaches the fermentation broth and the gaseous substrate is circulated via a secondary loop at the top of the fermentation vessel by spraying into the headspace of the fermentation vessel using at least one nozzle (see [0016]). Criddle in view of Li does not teach the nozzles have a pressure drop less or equal to 1.0 x 105 Pascals.
Osborn teaches systems and methods for improving dissolution of gases such as oxygen and carbon dioxide in water (see [0005]). Osborn teaches the magnitude of amount of oxygen dissolved in water depends on how quickly the water spray absorbs oxygen gas in the headspace (see [0029]). Osborn further teaches this depends on type of spray nozzle used and the pressure drop across the nozzle ([0029] – it teaches pressure drop across nozzle to be a result effective variable that affects amount of gas dissolved in liquid). Osborn teaches the pressure drop across the nozzle to be 33.25 psig (see [0026] – which is 2.27 x 105 Pascals) or 17.6 psig (see [0030] – which is 1.2 x 105 Pascals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Criddle in view of Li to optimize the pressure drop across the nozzles through which the recirculated fermentation broth is sprayed into the headspace in the fermentation vessel. One of ordinary skill in the art would be motivated to do so because Osborn teaches the amount of gas that is dissolved in a liquid is dependent on the pressure drop across the nozzle.  The artisan would be motivated to increase the mixing of the gaseous substrates into the fermentation broth in the methods of Criddle in view of Li. It would be routine experimentation within the prior art conditions for one of ordinary skill in the art to find the optimal pressure drop across the spray nozzle.  See MPEP 2144.05 II. 
The combined teachings of Criddle, Li and Osborn renders claims 7, 21 and 22 obvious.
Response to Arguments
Applicant's arguments filed on 04/04/2022 have been fully considered but they are not persuasive. Applicants argue claims 1-3 have been amended to recite “wherein the cell mass is suspended in the liquid fermentation broth” and argue the cited references Criddle and Li do not teach the instant invention as amended (see section Claim rejection under 35 USC 103 on pages 12-14). Applicants argue the present application addresses the problem of gas-to-liquid mass transfer. Applicants argue Criddle avoids the same problem by using gas-to-solid mass transfer which is a different technology from the present invention. Applicants argue Li is directed to a conventional gas-liquid approach which is also different from the current technology and cannot be combined with Criddle because they are directed to different technologies (see para. 3 on page 12). Applicants argue even if Criddle and Li are combined such a combination would require the addition of a secondary loop to the primary loop of Criddle. Applicants argue this is different from the instant invention because the present invention withdraws the liquid fermentation broth and is added to the gas fermentation vessel using only a single loop (see paragraph across pages 12-13). Applicants argue Criddle involves high solids fermentation reactors in which the reactor is filled predominantly with gas rather than liquid and teaches the cells are adhered to moist absorbent materials. Applicants argue that Criddle does not disclose the cell mass is suspended in the liquid fermentation broth (see paras. 2-3 on page 13). Applicants further argue Criddle does not teach “mixing the gaseous substrate with the liquid fermentation broth withdrawn from the at least one gas fermentation vessel by contacting the liquid fermentation broth in a form of sprayed droplets with the gaseous substrate in the gas phase” as recited in amended claim 1, “mixing the gaseous substrate with the liquid fermentation broth withdrawn from the at least one gas fermentation vessel” and “spraying a so-obtained gas-liquid mixture into the one gas fermentation vessel” as recited in amended claim 2 or “spraying the liquid fermentation broth withdrawn from the at least one gas fermentation vessel into the gas phase” to obtain a gas-liquid mixture are recited in amended claim 3 (see para. across pages 13-14). Applicants argue that Osborn does not cure the deficiencies of Criddle and Li and therefore the rejections of the claims under 35 USC 103 over Criddle, Li and Osborn should be withdrawn (see page 14 of remarks filed 04/04/2022).
These arguments are not persuasive, because it is noted applicants are arguing individually against the references, specifically against the teachings of Criddle, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted both Criddle and Li are both directed to gas fermentation using gaseous substrates and are analogous art and can be combined. As discussed above, claims 1-3 are rejected over the combined teachings of Criddle in view of Li. The examiner agrees that Criddle does not teach mixing the gaseous substrate with the liquid fermentation broth withdrawn from the at least one gas fermentation vessel by contacting the liquid fermentation broth in a form of sprayed droplets with the gaseous substrate in the gas phase as recited in claims 1 and 3.  Criddle does not teach mixing the gaseous substrate and the liquid fermentation broth and spraying the so-obtained gas-liquid mixture into the fermentation vessel as recited in claim 2.
Li teaches a reactor system for improved fermentation of a gaseous substrate through the introduction of a secondary loop to a forced-circulation loop reactor (see abstract).  Li teaches that the efficiency of a gas fermentation is known to be limited primarily by a low gas-liquid mass transfer rate due to poor solubility of gaseous substrates in liquids ([0003]).  Li teaches withdrawing the fermentation liquid and passed to the top of the reactor via the secondary loop (12) where the liquid is sprayed into the headspace (6) via an appropriate spray nozzle or shower head.  The liquid is sprayed at a velocity from about 0.5 m/s to about 5 m/s (see [0076]).  Li teaches that its method improves mass transfer of a gaseous substrate to a fermentation broth in a fermentation vessel ([0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Criddle to supply the withdrawn fermentation liquid by spraying into the headspace via a spray nozzle as taught by Li.  One of ordinary skill in the art would be motivated to do so because Li suggests this step to improve the mass transfer of a gaseous substrate to a fermentation broth in a fermentation vessel. Regarding claim 2, Li teaches static mixers can be used to allow gas and liquid to mix thoroughly along a flow path causing the gas to dissolve in the liquid more uniformly (see [0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the method of Criddle to mix the supplied gaseous substrates and the withdrawn fermentation broth together in a static mixer as taught by Li before spraying the gas-liquid mixture into the headspace.  One of ordinary skill in the art would be motivated to do so because Li teaches mixing the gas and liquid with mixers causes the gas to dissolve more uniformly.
It is also noted Criddle teaches a possible bioreactor configuration comprising a fermentation vessel 200 filled with methanotrophs (gas fermenting microorganisms) in suspended growth. Cells are drawn from bioreactor 200 through outlet 206 and pump 207 and injected into solid state fermentation chamber 202.  Oxygen and gas phase substrates (inlet 212) and water (inlet 219) are introduced into the fermentation chamber 202.  As the gas circulates in the chamber passing between the particles, cells grow accumulating PHB (see [0023],[0024], Fig. 2 – reads on cultivating the gas-fermenting microorganisms to form a cell mass containing at least one PHA).  Therefore, the fermentation vessel 202 has an internal volume and is partially filled with a liquid fermentation broth comprising water, suspended gas-fermenting microorganisms (methanotrophs producing at least one PHA), nutrients for the microorganisms and has a gas phase comprising the gas phase substrates fed through inlet 212. Criddle teaches the fermentation vessel 202 comprises moist absorbent particles 208 to which the cells adhere (see [0024]). Since the fermentation vessel 202 comprises liquid fermentation broth and gas is circulated through the fermentation vessel, the gas fermenting microorganisms are suspended in the liquid fermentation broth as recited in amended claims 1-3. It is also noted the instant claims recite the method using the transitional  phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP §2111.03. Therefore, the claimed method does not exclude the use of moist absorbent particles or multiple recirculation loops. Therefore the arguments that the invention taught by Criddle in view of Li is different from the instant invention because the instant invention does not use moist absorbent particles or a uses only a single loop to recirculate the withdrawn liquid fermentation broth are not persuasive.
The rejection of the claims 1-3 under 35 U.S.C. 103 over the combined teachings of Criddle in view of Li are maintained.

Relevant Prior Art.
Tanaka et al., (PTO-892 form dated 12/02/2021) teaches gas fermentation methods comprising batch cultivation in liquid suspension to produce polyhydroxybutyrate (see abstract). Tanaka teaches a bioreactor comprising at least gas fermentation vessel, a gas recycling system and an agitator system to improve gas mass transfer into the liquid fermentation broth (see Fig. 1, pg. 270 col. 1 Culture condition, Fig. 6). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657